Citation Nr: 1623354	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee, with stress fracture of the medial tibial plateau.  

4.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee, with stress fracture of the medial tibial plateau.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to October 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

In a February 2014 remand, the Board directed the RO to provide the Veteran VA examinations to determine whether the Veteran's pre-existing bilateral hearing loss was permanently aggravated during his active service, whether his current low back disorder was etiologically linked to his service or to his service connected right and left knee disabilities, and the current severity of his service-connected right and left knee disabilities.  His claim for a total disability evaluation based on individual unemployability was inextricably intertwined with the other issues on appeal and could not be addressed until development had been accomplished with regard to the other issues on appeal.  

VA was initially notified that the Veteran was incarcerated in March 2014.  A July 2014 VA memo indicates that he was convicted of a felony and continued to be incarcerated since September 2013.  Despite evidence of his incarceration, VA scheduled his VA examinations at a VA facility and did not reschedule the examinations or further assist him when he was unable to attend the examinations due to his incarceration.  

The Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A (West 2014).  Even though incarcerated, a veteran should be accorded the same assistance as his fellow, non-incarcerated veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  

While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Bolton, 8 Vet. App. at 191.  

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d.  The RO should undertake to provide the Veteran examinations in accordance with these provisions.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities remains inextricably intertwined with the Veteran's claims for service connection and increased disability ratings.  38 C.F.R. §§ 3.340, 4.16 (2015).  Therefore, the issue may not be resolved until the service connection and increased rating issues are fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is remanded for the following action:

1.  The RO must take all reasonable measures to schedule the Veteran for the examinations requested below.  This includes determining the appropriate prison official with the authority to make a decision on this matter and 

obtaining a definitive answer from that official.  The RO must confer with the appropriate official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.11.d.

If that is not possible, the feasibility of scheduling examinations of the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense with an appropriate Disability Benefits Questionnaire; or (3) fee-basis providers contracted by VHA, must be addressed.  If such examinations are feasible, the examinations should be scheduled at the prison.  

All attempts to obtain an examination must be documented and associated with the claims file.  If none of the options are feasible, the RO must fully explain why the examinations could be scheduled.  

2.  The Veteran must be afforded an audiological examination.  The claims file and all electronic records must be made available and reviewed by the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on review of all the evidence of record, and with consideration of the Veteran's lay statements related to his noise exposure, service and post-service hearing protection, the audiologist must opine as to whether he Veteran's pre-existing hearing loss was permanently 

aggravated beyond its natural progression by his military service, to include in-service noise exposure.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an examination by an appropriate examiner to determine whether any low back disorder found is related to the Veteran's military service or to a service-connected disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All appropriate tests and studies must be accomplished, with all results made available to the examining physician prior to the completion of his or her report, and all clinical findings must be reported in detail.  

Based upon a review of the Veteran's pertinent history and the examination results, the examiner must identify whether the Veteran has a low back disorder.  For each low back disorder currently or previously diagnosed, the examiner must opine as to whether the low back disorder is related to his military service, or to any incident therein, or was caused or aggravated by his service-connected right and/or left knee disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded an orthopedic examination by an appropriate examiner to determine the current severity of his service-connected right and left knee disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All appropriate tests and studies must be accomplished, with all results made available to the examining physician prior to the completion of his or her report, and all clinical findings must be reported in detail.  

All signs and symptoms necessary for rating the Veteran's right and left knee disorders must be reported in detail.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right and left knee disorders.  The examiner must also detail all current functional impairment from the Veteran's right and left knee disorders, to include any limits to functional ability during flare-ups or with repetitive use, and any impact on occupational functioning.  

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


